Citation Nr: 0733569	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-20 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Evaluation of bilateral hearing loss, currently rated 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1953 to March 
1955.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

In June 2007, the appellant testified before the undersigned 
at the Central Office in Washington, D.C.  At that time, the 
appellant requested consideration of the issue of service 
connection for tinnitus.  The appellant noted that tinnitus 
was diagnosed on recent VA examination in June 2006.  Service 
connection for tinnitus was previously denied by the RO in 
January 2003.  This issue is referred to the RO for 
appropriate action.


FINDING OF FACT

Audiometric test results correspond to numeric designations 
no worse than Level II for the right ear and Level III for 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing 
loss disability have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice to must be provided "at the time" 
that VA receives a completed or substantially complete 
application for VA-administered benefits.  Pelegrini at 119 
(2004).  This timing requirement applies equally to the 
initial-disability-rating and effective-date elements of a 
service connection claim.  Dingess/Hartman, supra.

In a letter dated July 2004, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the claimant of 
his rights and responsibilities under the VCAA.

The Board notes that this appeal arises from an initial grant 
of service connection for bilateral hearing loss.  Notice of 
the disability rating and effective date elements of the 
claim were not given prior to the June 2005 rating decision.  
However, because the question of entitlement to a compensable 
evaluation turns on the mechanical application of the 
pertinent laws and regulations, without any weighing of 
evidence, the appellant is not prejudiced in the timing 
error.  See Sanders v. Nicholson, No. 06-7001 at 13 (Fed. 
Cir. May 16, 2007).  Based on the specific circumstances of 
this case, the Board finds that the timing error did not 
frustrate the appellant's opportunity to effectively 
participate in the processing of this claim.
The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence, 
scheduling him for VA examinations, and by affording him the 
opportunity to give testimony before the Board.  It appears 
that all known and available records relevant to the issues 
here on appeal have been obtained and are associated with the 
claims file, and the appellant does not appear to contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the claimant and 
that no further action is necessary to meet the requirements 
of the VCAA.

Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.5.  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VIa, VII.  Organic impairment of hearing acuity is measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by a pure tone audiometry test in the frequencies of 1,000, 
2,000, 3,000, and 4,000 cycles per second.  38 C.F.R. § 
4.85(a), (d).

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.

The applicable rating criteria for hearing impairment and 
diseases of the ear were revised effective June 10, 1999. See 
64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. § 
4.85).  The amended regulations included additional 
provisions that pertained to "exceptional patterns of 
hearing impairment" under 38 C.F.R. § 4.86. Specifically, 
hearing loss of 55 decibels or more in each of the four 
specified frequencies (i.e. 1000, 2000, 3000, and 4000 
Hertz), and to hearing loss with a pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz. 38 C.F.R. § 4.86(a), (b).  The appellant filed 
his claim in October 2002 and only the amended regulations 
are applicable to his claim.

A review of the evidence reflects that VA treatment records 
dated October 2002 to December 2004 and VA audiological 
examinations are associated with the claims folder.

A VA consultation note dated October 2000 reflects that the 
appellant presented for complaints of bilateral hearing loss 
for the past 2 months.  Bilateral middle to high frequency 
sensorineural hearing loss, greater on the left than right, 
was assessed.  On re-check n July 2003, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
40
65
LEFT
40
40
65
85

The average pure tone decibel loss was 36 decibels in the 
right ear and 58 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 88 percent in the left ear.

In August 2004, the appellant presented for a VA audiological 
examination.  The pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
45
70
LEFT
40
50
70
85

The average puretone threshold was 39 decibels in the right 
ear, 96 percent speech recognition, and 61 decibels in the 
left ear with 88 percent speech discrimination.  The 
diagnosis was mild to severe high frequency hearing loss in 
the right ear and mild to severe hearing loss in the left 
ear.

VA treatment records reflect that the appellant had an 
audiological evaluation in December 2005.  The assessment was 
mild to profound right-sided hearing loss and moderate to 
profound left-sided hearing loss.



In June 2006, a VA audiological examination was conducted.  
The pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
50
70
LEFT
45
55
75
85

The average puretone threshold was 43 decibels in the right 
ear with 88 percent speech recognition, and 65 decibels in 
the left ear with 84 percent speech discrimination.  The 
diagnosis was mild to severe middle to high frequency hearing 
loss in the right ear and moderate to severe sensorineural 
hearing loss across the frequency test range in the left ear.

At a June 2007 hearing before the undersigned, the appellant 
testified that he had severe hearing loss and that he 
believed a compensable evaluation was warranted.

Applying 38 C.F.R. § 4.85, Table VI, to the July 2003 
results, the appellant has a numeric designation of I for his 
right ear and II for his left ear; application of 38 C.F.R. § 
4.85, Table VII, results in a noncompensable disability 
evaluation.  Similarly, applying 38 C.F.R. § 4.85, Table VI, 
to the August 2004 results, the appellant has a numeric 
designation of I for his right ear and III for his left ear; 
application of 38 C.F.R. § 4.85, Table VII, results in a 
noncompensable disability evaluation.  Lastly, applying 38 
C.F.R. § 4.85, Table VI, to the most recent VA results from 
June 2006, the appellant has a numeric designation of II for 
his right ear and III for his left ear; application of 38 
C.F.R. § 4.85, Table VII, again results in a noncompensable 
disability evaluation.

In view of the above, the Board finds that a compensable 
evaluation is not warranted for bilateral hearing loss and 
that there is no basis for a staged rating.

The appellant has requested consideration of 38 C.F.R. § 4.86 
based on exceptional patterns of hearing loss.  Section 4.96 
provides that, when the puretone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, Table VI or Table VIa is to be 
used, whichever results in the higher numeral and evaluating 
each ear separately.  38 C.F.R. § 4.86(a). Additionally, when 
the puretone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa 
is to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b).

In this case, section 4.86(a) is not applicable because, as 
noted above, results of audiology testing do not show pure 
tone thresholds at all four of the specific frequencies of 55 
decibels or more.  Likewise, the audiometric results reported 
above show that the appellant does not have the exceptional 
pattern of hearing loss envisioned in 38 C.F.R. § 4.86(b).

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a noncompensable 
evaluation is warranted for service-connected hearing loss 
disability.  As noted above, ratings for hearing loss are 
determined by a mechanical application of the audiometric 
findings to the rating provisions and the Board is 
constrained by the applicable laws and regulations.  See 
Lendenmann, supra. at 349.  Accordingly, compensable 
disability evaluation for bilateral hearing loss is denied.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


